Title: From James Madison to William Bradford, 1 April 1774
From: Madison, James
To: Bradford, William



My worthy friend
April 1st. 1774. Virginia Orange Cy.

I have another favour to acknowledge in the receipt of your kind Letter of March the 4th. I did not intend to have written again to you before I obtained a nearer communication with you but you have too much interest in my inclinations ever to be denied a request.
Mr. Brackenridge’s illness gives me great uneasiness: I think he would be a loss to America: His merit is rated so high by me that I confess if he were gone, I could almost say with the Poet That His Country could furnish such a Pomp for Death no more. But I solace myself from Finley’s ludicrous description as you do.
I agree with you that the World needs to be peopled but I should be sorry it should be peopled with bastards as my old friend Dod and —— —— seem to incline. Who could have thought the old monk had been so letcherous. I hope his Religion, like that of some enthusiasts, was not of such a nature as to fan the amorous fire.
Our Assembly is to meet the first of May When It is expected something will be done in behalf of the Dissenters: Petitions I hear are already forming among the Persecuted Baptists and I fancy it is in the thoughts of the Presbyterians also to intercede for greater liberty in matters of Religion. For my part I can not help being very doubtful of their succeeding in the Attempt. The Affair was on the Carpet during the last Session; but such incredible and extravagant stories were told in the House of the monstrous effects of the Enthusiasm prevalent among the Sectaries and so greedily swallowed by their Enemies that I believe they lost footing by it and the bad name they still have with those who pretend too much contempt to examine into their principles and Conduct and are too much devoted to the ecclesiastical establishment to hear of the Toleration of Dissentients, I am apprehensive, will be again made a pretext for rejecting their requests. The Sentiments of our people of Fortune & fashion on this subject are vastly different from what you have been used to. That liberal catholic and equitable way of thinking as to the rights of Conscience, which is one of the Characteristics of a free people and so strongly marks the People of your province is but little known among the Zealous adherents to our Hierarchy. We have it is true some persons in the Legislature of generous Principles both in Religion & Politicks but number not merit you know is necessary to carry points there. Besides[,] the Clergy are a numerous and powerful body[,] have great influence at home by reason of their connection with & dependence on the Bishops and Crown and will naturally employ all their art & Interest to depress their rising Adversaries; for such they must consider dissenters who rob them of the good will of the people and may in time endanger their livings & security.
You are happy in dwelling in a Land where those inestimable privileges are fully enjoyed and public has long felt the good effects of their religious as well as Civil Liberty. Foreigners have been encouraged to settle amg. you. Industry and Virtue have been promoted by mutual emulation and mutual Inspection, Commerce and the Arts have flourished and I can not help attributing those continual exertions of Gen[i]us which appear among you to the inspiration of Liberty and that love of Fame and Knowledge which always accompany it. Religious bondage shackles and debilitates the mind and unfits it for every noble enterprize every expanded prospect. How far this is the Case with Virginia will more clearly appear when the ensuing Trial is made.
I am making all haste in preparing for my Journey: it appears as if it would be the first of May before I can start which I can the more patiently bear, because I may possibly get Some company by that time and it will answer so exactly with the meeting of the Synod. George Luckey talks of Joining me if I can wait till then. I am resolutely determined to come if it is in my power: If any thing hinders me it will be most likely the indisposition of my Mother who is in a very low state of health and if she should grow worse I am afraid she will be more unwilling to part with my brother as she will be less able to bear a Separation. If it should [so un]fortunately happen that I should be forced [to put] off or give out coming, Luckey on his Return to Virginia will bring me whatever publications you think worth sending and among others Calpipnis Letters. But whether I come or not be assured I retain the most ardent affection and esteem for you and the most cordial gratitude for your many generous Kindnesses. It gives me real pleasure when I write to you that I can talk in this Language without the least Affectation and without the suspicion of it, and that if I should omit expressing my love to you your friendship can supply the Omission or if I make use of the most extravagant expressions of it your Correspondent Affection can believe them to be sincere. This is a satisfaction & delight unknown to all who correspond for business or conveniency; but richly enjoyed by all who make pleasure and Improvement the business of their Communications.
Farewell
JM

P.S. You need no longer direct to the Care of Mr. Maury.

